UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in the first quarter of 2012 are presented below: 1. Adjusted Net Income in the first quarter of 2012 stood at R$2.845 billion (a 3.9% increase compared to the R$2.738 billion recorded in the same period last year), corresponding to earnings per share of R$2.96 and Return on Average Shareholders Equity of 21.4%. 9. Financial Margin stood at R$10.695 billion, up 14.2% in comparison with the first quarter of 2. Adjusted Net Income is composed of R$1.940 billion from financial activities, representing 68.2% of the total, and R$905 million from insurance, pension plan and capitalization bond operations, which accounted for 31.8%. 10. The Delinquency Ratio over 90 days stood at 4.1% on March 31, 2012, a 0.5 p.p. increase over March 31, 2011 (3.6%). 3. OnMarch 31, 2012, Bradesco' s market capitalization stood at R$113.021 billion . 11. The Efficiency Ratio (5) stood at 42.7% in March 2012 (42.7% in March 2011) and the adjusted-to-risk ratio stood at 52.6% (52.1% in March 2011). 4. Total Assets stood at R$789.550 billion in March 2012, a 16.9% increase over the same period in 2011. Return on Average Assets was 1.5%. 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$9.418 billion the first quarter of 2012, up 20.0% over the same period in 2011.
